 SILVER EAGLE COMPANY185SilverEagle Company and Daniel Suit.Case 36-CA-2518October 22, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 3, 1974, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and. the at-tached Decision in light of the exceptions and briefand finds merit in the exceptions. Accordingly, it af-firms the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent consis-tent herewith.The Administrative Law Judge found that Re-spondent laid off Daniel Suit because of his efforts toassure Respondent's compliance with certain con-tract provisions, in violation of Section 8(a)(3) and(1) of the Act. We disagree.Respondent and the Union are parties to the Na-tionalMaster Freight Agreement covering the driversand warehousemen working out of Respondent'sPortland terminal. Daniel Suit was employed by Re-spondent as a combination driver-warehousemanfrom August 6, 1973, until he was terminated on De-cember 11, 1973. He was considered by both Re-spondent and the Union to be a "casual" as thatterm is used in the contract.Respondent employs regular truckdrivers anddock employees and also uses casual employees. Ca-suals are used as replacements for the regular work-ers in increasing numbers from May through thesummer season and in reduced numbers in the winterseason according to seasonal business fluctuations.Casuals under the National Agreement are subject totermination at any time without explanation. Theyare not included in a seniority system with the regu-lar employees. Moreover, the Respondent has neverapplied seniority to casuals.For several weeks before December, Suit had beenserving as a pickup and delivery driver on an estab-lished route in Portland, filling in for a regular driveron extended sick leave. About December 4, Suit wassupplanted on this route by a regular driver. It is notcontended that replacement of Suit was discrimina-torilymotivated. Thereafter, Suit reverted to dock-work and overflow driving.On December 10, Respondent decided that be-cause of a decline in business four casuals should belaid off. Suit and three other casuals (two of whichwere also drivers) were selected for the layoff. Thenumber of casuals was progressively reduced until inFebruary there were none employed. Thus during thefirsthalf of December Respondent had 18 casualswho averaged 4.84 hours per day. In the last half ofDecember, Respondent used only 11 casuals who av-eraged 4.36 hours per day. In the first half of January1974, seven casuals were used averaging 2.86 hoursper day. In the last half of January there were onlythree casuals averaging 4 hours per day. In Februarythere were none.Suit had spent 90 percent of his time as a pickupdriver, and the balance of his time as a dockworker.After Suit's layoff; Respondent made no use of a ca-sual employee as a pickup delivery driver. Two of theother drivers laid off with Suit were recalled for 2days' work to do heavy-duty driving, which Suit hadnever performed for Respondent.' The casuals whowere retained when Suit was laid off had been regu-larly working on the dock, unlike Suit who had beenprimarily a driver.Assuming,arguendo,thatRespondent was dis-pleased with Suit's grievance activities, we are unableto agree with the Administrative Law Judge that thisdispleasure was the reason for his layoff. The Admin-istrative Law Judge himself found that Respondent"had valid business reasons for laying off casuals."Suit was one of three drivers laid off simultaneously.No other casual employee replaced him in his drivingduties.The casuals retained performed dockwork. As stat-ed, Suit was primarily a driver, and only incidentallya dockworker. We can perceive no evidence of dis-crimination in the fact that Respondent chose to re-tain for dockwork those casuals who had regularlyperformed such work in preference to one who hadonly infrequently worked on the dock.The mere fact that an employer may desire to ter-minate an employee because he engages in unwel-comed concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifthe employee would have been discharged, in anyevent, the circumstance that the employer welcomedthe opportunity to discharge does not make it dis-criminatory and therefore unlawful.' At most that isall the evidence shows in this case. Accordingly, we1Suit had never driven tractor-trailers for Respondent, although heclaimed that he had driven heavy trucks in the Army Reserve and hadcompleted a course in heavy-duty driving at a driving school.2More Holt Company,161NLRB 1606 (1966).214 NLRB No. 26 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, contrary to the Administrative Law Judge, thatthe General Counsel has not proved that Respondentunlawfully discriminated against Daniel Suit.Weshall therefore dismiss the complaint.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.DECISION1.STATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas tried before me in Portland, Oregon, on March 13 and14, 1974. The charge was filed December 12, 1973, by Dan-ielH. Suit, an individual (herein called Suit). The com-plaint issued February 7, 1974, alleging that Silver EagleCompany (herein called Respondent) had violated Section8(a)(1) and (3) of the National Labor Relations Act. Post-trial briefs were filed by the General Counsel and Respon-dent.II. ISSUEThe issue is whether Respondent's layoff of its employee,Suit, on December 11, 1973, was prompted by Suit's ef-forts, and those of a union on his behalf, to enforce certainterms of the prevailing labor contract and otherwise to af-fect his conditions of employment, violating Section 8(a)(1)and (3) of the Act.III.FINDINGS OF FACTA. Business of RespondentRespondent is an Oregon corporation engaged in localand long-haul trucking in Oregon and Washington. Its an-nual gross income exceeds $500,000, over $50,000 of whichderives from the transport of freight across state lines..Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in and affecting commercewithin the meaning of Section 2(6) and (7) of the Act.B. Labor Organization InvolvedLine Drivers, Pickup and Delivery Local Union No. 81,affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (here-in called the Union), is a labor organization within themeaning of Section 2(5) of the Act.C. TheEvidenceRespondent and the Union are party to a labor contractcovering the drivers and warehousemen working out ofRespondent's Portland terminal. The bargaining relation-ship began in' 1955. Suit worked for Respondent as a com-bination driver-warehouseman from August 6, 1973, untilthe layoff in question on December 11.1 Although heworked all but 5 of the 88 working days in that period,putting in a full 8-hour shift on all but 2 of the daysworked, he was considered by both Respondent and theUnion to be a "casual" as that term is used in the contract.That meant, among other things, that he had no seniorityrights in the event of a reduction in force, and was subjectto peremptory termination without reason or explanation.2Suit's beginnings with Respondent were auspicious. OnAugust 15, Don Shay, a regular driver, told Terminal Man-ager OrvilleMooney that Suit was a "real good worker"and that Respondent should hire him. The term "hire" inthis contextmeanselevate from casual to regular status.On or about October 8, Mooney told Suit that he wasdoing his job "proficiently" and would be put on the se-nioritylist-i.e.,become a regular-"in thevery near fu-ture."About the same time, Norman Gouveia, anotherregular driver and the Union's shop steward, asked Moo-ney aboutSuit'sprospects.Mooney answered that "asthings looked . . . as business improved," Suit would be-come a regular.3On October 11, having worked about 7 hours without alunchbreak, Suit asked his supervisor, Mel Tibbs, if hecould eat. Article 48 of the contract provides for a mealperiod between the fourth and fifth hours on shift. Tibbsreplied that there was too much work to do, that Suitshould keep working until told otherwise.Suit reported this incident to Gouveia and to Joe Powell,the Union's business agent, the same day..Suit also report-ed that Tibbs, to conceal breaches of article 48, had in-structed the employees not to clock out for lunch, but in-stead to pencil their timecards at the end of the shift to givethe appearance that they had eaten at the prescribed time.Gouveia raised the problem with Tibbs, who insisted thathe "wasn't about to abuse the contract"; and Powell visitedthe terminalto scrutinize the timecards and discuss thematter with Mooney. Powell was unable to discern any-thing improper from the cards, but did ask Mooney aboutthe various penciled notations. Mooney in turn questionedTibbs, crediting his denial of wrongdoing, but admonishinghim to have the employees clock out when-they ate.' Nei-ther Gouveia nor Powell identified Suit as the complainant,1All dates hereafter are 1973 unless otherwise indicated.2Respondent uses up to 15 or 20 casuals on a given day. Its principalneed for them falls between May and October, as vacation fill-ins. They alsoare used to augment the regular complementduring busytimes, and as sickleave substitutes. To guard against undue dependence on casuals,the con-tract requires the hire of an additional "regular"whenever the use of casualsexceeds so many. working beyond a certain number of hours, over so longa time. Respondent last hired a regular on September 19. While a regularthus hired need not be selected from among Respondent's casuals, each ofthe last six hired formerly was a casual.3 Suit and Gouveia.are credited over Mooney'sdenials that he spokefavorably of Suit's prospects. Suit's and Gouveia's versions, although des-criptive of separate conversations, bear a consistency tending to mutualcorroboration. Further, as is more fully developedlater,Mooney's testimo-ny leaned toward the self-serving in various important respects,impairinghis overall credibility.Mooney testified of later learning that Tibbs' denial had been false.Tibbs left Respondent November 6 under unfriendlycircumstances. He didnot testify. SILVER EAGLE COMPANY187and Mooney denied that Suit was mentioned in his conver-sation with Tibbs.5At about thistime,having received complaints fromothers as well, Powell posted a notice on the employees'bulletin board in the terminal reminding them of their con-tractual right to a lunchbreak.On October 17, Suit was told by Lowell Smith, anothersupervisor, that the need for him had diminished, and thathe thereafter should call in each day to see if there waswork. Smith added that Suit would be working under JohnReid, the chief dispatcher. Suit immediately talked to Reid,who told him that he would be working on the dock thefirstpart of his shift, then either would drive or be senthome depending upon need. Reid said there would be noassurance of an 8-hour day. Suit that night informed Gou-veia of his seemingly impaired job standing, characterizingitas a layoff.Because of Mooney's favorable assessment of Suit intheir conversation of perhaps 10 days before, Gouveia wassurprised by this turn of events-"it kind of took meaback." First thing the next morning, October 18, he polledsix employees who had worked with Suit. Each commentedfavorably on Suit's work. Then, when Mooney arrived,Gouveia asked him what had happened,notingthat he hadunderstood that Mooney was "going to put the man on."Mooney, in contrast to his earlier remarks, replied that Suitwas unable to do the job, was too slow, and had been thesubject of adverse comment by coworkers. Alluding to hispoll,Gouveia said he had heard otherwise .6As earlier mentioned, and despite the October 17 disclo-sures of Smith and Reid, Suit continued to work nearlyevery day until his eventual layoff, working full shifts allbut 2 of the days. Whether Gouveia's intervention withMooney was an influence cannot be determined.One of the days that Suit workedless thana full shiftwas the very day of Gouveia's intervention, October 18.'Smith told Suit to clock out after 4-1/2 hours. Suit com-mented that he was entitled to 8 hours' pay, regardless,since the contract's so-called "four-and-eight" provision 8guarantees casuals 8 hours' pay for work in excess of 4hours in I day. Nothing more was said at the time, and Suitclocked out as directed. But, the next day, October 19, henoticed on his card that he had been credited with only the4-1/2 hours actually worked. He asked Reid if he shouldnot be credited with 8 hours. Reid responded that it waspure oversight that Smith had not sent Suit home inside 4hours, and suggested, rather than take advantage of thesituation, that Suit mark his card "OBR"-off by request-to signify that he had clocked out early by his own choice.That way, the Company would be -excused from payingbeyond time actually worked. Suit rejected the idea,-5Once previously, on or aboutSeptember 18, Suit had complained toPowell about the problem of lunch periods. Powell, without naming Suit,telephoned Mooney, who expressed doubt of the complaint's validity, butsaid he would look into it. Suit himself did not say anything to Tibbs on thatoccasion-"1 didn't want to say anything at that time to jeopardize myworking relationship with him."6This is based on Gouveia's credited testimony. Mooney, while recallinga conversation with Gouveia in which he expressed doubt of Suit'spros-pects, placed it in late September. The date given by Gouveia seems themore plausible in all the circumstances.7 The other part-time day was October 22, when Suit worked 4 hours.8Art. 50, sec. 4(c).prompting Reid to say he would get the extra money if he"pushed for it," but his job would be eliminated.'Later on October 19, after working 4 hours without abreak, Suit asked Smith if he might stop for lunch. Suit wasunloading trailers. Smith told him to finish that beforebreaking, which took another 2 hours.Also on October 19, after his delayed lunchbreak, Suithad occasion to ask Mooney why he was being "laid off,"whether his work was satisfactory, and if he was going tobe put on the seniority list. Mooney answered that Suit'swork was all right, but that a seasonal slowdown was com-ing and, consequently, he doubted that Suit would becomea regular. To Suit's rejoinder that none of the other casualswas being laid off, Mooney remarked that Suit, asa casual,had "absolutely no rights," and he would work him as hesaw fit.10Suit promptly reported the several happenings of Octo-ber 19 toBusinessAgent Powell. Powell presently arrangedwithMooney to check through the timecards for verifica-tion of Respondent's practices concerning both lunch-breaks and "four-and-eight." As before, Powell did notidentify Suit as a complainant. Powell andan assistantfrom the Union reviewed 2 months' cards-50 to 60, cover-ing 25 to 30casuals.They separated out four that seemedto show irregularities concerning the "four-and-eight"question, Suit's among them. Mooney, when confrontedwith those cards, pointed out that on three the employeeshad initialed "OBR" to go deer hunting. Suit's card, re-flecting the 4-1/2 hours on October 18, was the only onenot so initialed. Apart from his card being placed beforeMooney, with the other three, Suit received no specialmention.t tOn October 31, after Suit had worked more than 4 butless than 8 hours, Smith told him to clock out. Suit saidthat, as long as he was going to be paid for 8 hours anyway,he would just as soon finish the shift if there was anythingfor him to do. Smith referred him to Reid, who suggestedthat he "OBR" his timecard and go home. Suit declined, soReid proposed that he drive his own car to Sites' Silver'Wheel Freight Line, where he could unload some trucks onthe way home. Reid said he would clock Suit out to givecredit for the full shift. To Suit's observation that he al-ready had worked over 5 hours without lunch, Reid toldhim to eat en route to Silver Wheel. Suit then said that hehad moved, that Silver Wheel no longer was on the wayhome, and that it would be just as simple for him to comeback and clock out. Reid asked that he use his own carv This is based on Suit's credited testimony, Reid having testified that hediscussed "four-and-eight" with Suit only on October 31. Suit's versiongains credence from the fact that Respondent withheld payment of his 8-hour entitlement until the Union formally grieved the matter in January1974. Beyond that, as is shown later,Reid's testimony,likeMooney's, wasso suspect in certain critical respects as badly to damage his overall credibil-ity-isThis is based on Suit's credited testimony. Mooney denied saying thatSuit's work was all right,or referring to Suit's lack of rights as a casual." This is based on Powell's credited testimony. Mooney testified thatPowell laid more than 10 "OBR"cards in front of him, rather than onlythree.Mooney also testified that,while it was "possible"that Suit's wasamong those cards, he did not notice it. Had Powell been doctoring histestimony to advance Suit's cause, it hardly seems that its substance wouldhave been so restrained. Mooney, on the other hand and as noted elsewhere,was given to testimonial excesses evincing a lesser concern for truth than foroutcome. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDanyway, since all the company vehicles werein use.That iswhat Suit did.l"Suit stopped at the union office on the way to SilverWheel, informing Powell of Reid's askinghim to "OBR"his timecard, telling him to eat lunch on the way, and ask-ing him to use his own car. Powell telephoned Mooney,saying he had proof of violations of the lunchbreak provi-sion.He did not raise the other items mentioned by Suit,nor did he mention Suit's name. Mooney replied, as washis wont, that he doubted any wrongdoing, but would lookinto it.On November 14, while driving a company van, Suit wasinvolved in a two-vehicle accident. The van was not dam-aged, the other vehicle suffered $220 damage, and therewere no personal injuries. The next day, November 15, histimecard was not in the rack when he arrived at work. Hewent to Mooney's office, whereupon Mooney asked aboutthe accident. In the midst of Suit's recital, Mooney inter-jected that Respondent had no further use for him. Moo-ney mentioned that, in addition to the accident, the super-visors had reported that he was too slow, that he misplacedfreight on the dock, that he had trouble finding his wayaround town, and that there had been too many publiccomplaints about him. When Suit asked which supervisors,Mooney named Lowell Smith. Suit asked that Smith bebrought in; Mooney demurred.Pressed by Suit to elaborate on the public complaints,Mooney admitted there had been only one, when someonetelephoned the Company to report that Suit had changedlanesin front of the caller, nearly causing an accident.13Suit knew the incident referred to, which had occurred inearly November, so told his version. It included a verbalaltercation in which he told the other driver to "get the hellout of here." Mooney, upon hearing that, said Respondentcould not tolerate its employees speaking to the public likethat; it conveyed a "bad image." The conversation atlength reverted to the previous day's accident. Mooney sat-isfied himself that Suit had not been at fault, and declaredthat he had decided to give Suit "another chance."14On November 30, Mooney told Reid toarrangefor Suitto take a physical examination. The U.S. Department ofTransportation requires a physical every 2 years for driversunder its jurisdiction, and Ben Heinz, Respondent's direc-tor of loss prevention, had becomeinsistentthat Suit meetthat requirementas anaftermath of the accident. Reid ac-cordingly told Suit that he would schedule an appointment,but that Suit would have to pay for it. Reid said that, with-12Mooney is credited over Reid's denial that he proposed that Mooney"OBR" his timecard to evade the"four-and-eight"requirement,both be-cause of the credibility considerations elsewhere mentioned and becauseReid did admit,on examination by Respondent's own counsel,that he hadconversation with Suit on October 31 "concerning whether he should signoff a timecard at 4.5 hours."13Mooney testified that the call had been received by Respondent's trea-surer, Jack Rollowage, and that he, Mooney, did not assign great impor-tance to it"because of it being an anonymous phone call."Rollowage didnot testify.14Mooney, although admitting in his testimony that he said he had decid-ed togiveSuit "another chance," disputed Suit's testimony that he earlierhad said that Respondent had no further use for Suit.Whether Suit's termi-nologywas precisely accurate,itisevident fromMooney's"anotherchance" admission that Suit's testimony was correct in substance.out the physical, Suit would not be allowed to drive.Suit did not protest having to pay, but some employeeswho had overheard the conversation told Steward Gouveiaabout it. Gouveia immediately challenged both Reid andMooney, arguing that article 47 of the contract explicitlyplaces the cost of required physicals on the Company. Reidand Mooney countered that article 47 did not apply tocasuals.Gouveia telephoned Powell, who shared his viewthat it applied alike to regulars and casuals. Mooney andGouveia agreed to check into the matter further and getback together, but never did. Meanwhile, Suit took hisphysical December 4, observing Gouveia's advice not topay for it. Nothing further was said about the matter. Re-spondent paid the $25 or so that it cost.For several weeks before the physical, an estimated 90percent of Suit's work had been as a pickup-and-deliverydriver on an established route in Portland, filling in for oneVal Eaton, a regular driver on extended sick leave. Coinci-dent in timewith the physical, Suit was supplanted on theroute by Jerry Gilbert, a regular employee, Suit reverting todockwork and overflow driving. Gilbert had become avail-able for the route through the consolidation of his formerwork withsomeone else's.Suit's competence was not a fac-tor in this decision.On December 8, the Company's accident review boardconvened to consider the previous month's accidents. Theboard, consisting of Mooney and Gouveia among others,unanimously concluded that Suit's accident of November14 was "non-preventable" from Suit's point of view.15On December 11, Suit reported to work at 4 a.m. asusual to find that his timecard had been pulled. His super-visor, JoeWalker, told him that there was no work, to gohome. Suit returned at 8 a.m. to see Reid and Mooney.Reid told him that business was down and Respondent waslaying offcasuals.Mooney likewise mentioned the reduc-tion in business, which he described as predictable for thattime of year. Suit asked why him, when there were othercasuals with less seniority. Mooney answered that seniorityhad nothing to do withit, sincethey all were casuals, with-out seniority rights. Suit asked if the quality of his workhad anything to do with it, to which Mooney said, yes, that-.both Smith and Al Engel, a dock foreman, had faulted hiswork. Suit then asked when he might be recalled; Mooneysaid probably never in light of the "problems" he had hadwith Suit.To Suit's suggestion that he leave his new address andtelephone number, just in case, Mooney replied, sure, hecould always use the names of casuals. As the conversationended, Mooney said he supposed that Suit would"go run-ning"to the Union to report what had happened, thenexclaimed that no union would tell him how to run theterminal,or whom he could and could not hire.16Mooney and Reid jointly had decided, at about 3 p.m.;December 10, that economics dictated a layoff ofcasuals.They directed the PM dock foreman to select three from15Respondent nevertheless later paid $110 of the $220 damage to theother vehicle,upon being told by the attorney for the other driver that hehad located a witness who would establish Suit's fault.16Based on credibility considerations discussed elsewhere,Suit is creditedover Mooney's denial that the Union was mentioned "in any way whatsoev-er" during this conversation. SILVER EAGLE COMPANY189his group, and Mooney himself decided that Suit shouldgo.Mooney testified that he decided on Suit because hedid not regard Suit as qualified for heavy-duty or short-boxdriving, conceding that "possibly in the back of my mind,the problems we'd had" were an additional factor. He ex-plicitly denied that these problems included the complaintsmade by Suit or the Union under the contract. Asked toarticulate what he meant by "problems," Mooney testified:The slowness on the dock, the dispatcher complaints,the standing around on the dock when he was sup-posed to be working, the problems with Ed Engel, andone thing about that was, you know, if you had aproblem with Ed Engel out there on the dock, I knewhe was going to have a problem on the AM or PMdock. Being responsible for the terminal, I've got toget the production.Although Mooney claimed sole responsibility for the deci-sion on Suit, Reid admitted suggesting to him that it mightbe well to get rid of Suit "due to the problems that hadarisen in the past . . . , starting clear back in October."Two of those laid off by the dock foreman; LarryThompson and Roy Pietrzyk,t7 worked again December 13and 14, since then they have not been recalled. Mooneyand Reid testified that those two were recalled, rather thanSuit, because two heavy-duty drivers were needed to han-dle some Sears Roebuck cargo, and Suit was not consid-ered qualified.18Respondent used 18 casuals during the first half of De-cember. They worked an aggregate of 872 hours over 10days, meaning that each of the 18 averaged 4.84 hours aday. Eleven casuals were used the last half of December,working an aggregate 192 hours over 4 days-an averageof 4.36 hours per casual per day. In the first half of January1974, 7 casuals were used, working a total 180 hours over 9days, or 2.86 hours per casual per day. Three casuals wereused in the last half of January, working a total of 36 hoursover 3 days-an average of 4 hours per casual per day.None was used in February.Regarding Suit's job performance, Mooney testified thatLowell Smith and Mel Tibbs complained "maybe a coupletimes" that "we ought to find someplace for him besides onthe dock because he couldn't remember where he wasgoing." Mooney said he instructed Smith and Tibbs to pre-sent their complaints to John Reid.19 Mooney further testi-fied that Suit had worked under Dock Foreman Engel onDecember 7, provoking Engel's displeasure. Mooney con-ceded on cross-examination that Engel was "a little upset"over the dock crew in general. Engel testified in corrobora-tion that Suit worked under him 2 hours that day, havingdifficulty locating a Sears Roebuck crate and generally notfollowing directions well. Engel added that he told Mooney17Pietrzyk's name is erroneously spelled Peatrick in the transcript.18Mooney defined heavy-duty driving as involving a tractor and a trailer.Suit disputed his alleged lack of heavy-duty qualifications, calling attentionto his driving experiencein the ArmyReserve and to his completion of aheavy-duty driving school in November, which had been recommended tohim by the Union. Respondent knew of his completion of the school.19 Smith left Respondent about November 22 and did not testify. Tibbs,as earlier mentioned, left Respondent November 6, and did not testify.at the time, "If you want to give me any help, don't give meanyone like that."Mooney's testimony continued that the two dispatchers,Reid and Al Billings, also expressed dissatisfaction withSuit.Reid mentioned "a couple or three times a month,"according to Mooney, that "this guy just can't cut the mus-tard"; and Billings mentioned three or four times in all thatSuit's route work was slow. Mooney testified that his usualreply to Reid's observations was, "It's your baby, take careof it," by which he meant Reid could go so far as to stopusing Suit if he wished. Nowhere in Mooney's testimonydid he mention the alleged incidents, mentioned below, inwhich Coastal Sales told Reid and Huntington Rubber toldBillings not to send Suit to them again if Respondent want-ed their continued business; nor did he mention the Port-land Electric & Plumbing-Sylvania cargo mixup attributedto Suit by Reid.Reid, called by Respondent, testified in general termsthat he indeed made frequent adverse remarks about SuittoMooney, elaborating that he told Mooney of Suit's twicein l day picking up the wrong-freight in September, and oflatermisdelivering some carpet. Reid could only "vaguelyrecall" this latter incident, believing it occurred in Novem-ber. Reid additionally testified of telling Mooney that Suithad in October misdelivered some cargo meant for Port-land Electric & Plumbing to Sylvania? and that someonefrom Coastal Sales had called in early November -to saythat if Respondent wanted any more of its business not tosend "that belligerent, blankety-blank-blank guy [Suit]back here again." Suit reputedly had lost his temper whenthe caller asked why a delivery was late.Reid testified that he made a point of talking to Suit inSeptember when he twice picked up the wrong freight, butdid not take the initiative thereafter to discuss his short-comings with him until the November accident, when hetalked about driving safety. Reid also testified that hetalked to Suit about his performance on the numerous oc-casions that Suit asked him how he was doing. Reid assert-ed and Suit denied that Reid ever mentioned the allegedCoastal Sales incident to him. Although Mooney testifiedof instructing Smith and Tibbs to tell Reid their complaintsabout Suit, Reid nowhere testified of receiving such com-plaints.Nor did he testify of learning of the alleged Hunt-ington Rubber ultimatum about Suit, of which Billings tes-tified,mentioned below.Billings, also Respondent's witness, testified that "mostall" the route drivers seemed slow to him, but that Suit"seemed to be a little more slow." He conceded that Suit,as a casual, could not have been expected to negotiate aroute with the same fluency as one who regularly workedthe same one; but insisted, even so, that his dependence onthe dispatchers-calling in every day, while twice a weekwas typical for the others-was unwarranted. "As a rule,"Billings admitted, the others were not casuals. Respondentmaintains a large wall map in the terminal for the dispatch-ers' reference in dealing with such calls.Concerning the incident earlier mentioned, in whichsomeone complained of the way Suit had changed lanes,20 Suit testified on rebuttal that he knew nothing about this alleged misde-livery to Sylvania. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDBillings testified, contrary toMooney, that it was he whoreceived the call from the other driver. Billings stated thatRespondent "once in a while" gets complaints like this,"and all I do is talk to the driver about it, and that's aboutas far as it goes." But, as fallout from that particular inci-dent, according to Billings, someone representing himselfas a shipping clerk at Huntington Rubber also called, say-ing he "had had words" with Suit over the matter and notto "send him back or you will get no more freight." Billingstestified that he discussed this incident with Suit, and thatSuit never again made pickups at Huntington Rubber. Suittestified, contrarily, that he continued to make calls atHuntington Rubber; that Billings discussed the lane-changing incident with him only when he himself broughtitup; and that Billings told him "not to even think about itagain, not to consider it, just forget it."Billings' testimony concluded that, while he "perhaps"discussed Suit's performance with Reid on occasion, sincethey worked side by side, he never did so with Mooney-"management has more to do than worry about things likethat." This conflicts with Mooney's testimony that therewere three or four such conversations.After Suit's layoff, Business Agent Powell asked Mooneythe reasons.Mooney mentioned Suit's slowness and ten-dency to misplace freight on the dock. On December 17,Powell requested that the issue of Respondent's "refusal tohireMr. David Suit" be placed on the grievance agenda,only to retract the request the next day in the belief thatsuch matters, as they pertain to casuals, are not grievableunder the contract.Powell testified that he routinely visits Respondent'spremises every 2 weeks or so, plus whenever a problemwarrants; and that the Union brings 35 or 40 complaints ayear against Respondent, most of which are settled by atelephone call. Gouveia testified that perhaps 20 such com-plaints-"I'm speaking of little teeny-weeny grievances, allthe way up to the ones I filed a formal grievance on"-areat the behest of casuals. The Union endeavors, when han-dling these matters, to preserve the anonymity of the com-plaining employee.D. DiscussionIconclude that Respondent,in selectingSuit for layoff,was motivated by improper considerations; and that hislayoff therefore violated Section 8(a)(1) and (3).ZlIt is settled that an employee, whenasserting a claimunder a collective-bargaining contract,is engagingin activ-itiesprotected by the Act, and that his resulting layoff vio-lates Section 8(a)(1). E.g.,Merlyn Bunney and ClarenceBunney, partners, d/b/a Bunney Bros. Construction Compa-ny, 139 NLRB 1516 (1962). And, if a union on behalf of anemployeeasserts aclaim pertaining to conditions of em-ployment, whether or not under a contract, the employee'sresultinglayoff violates Section 8(a)(3) as well as (1). E.g.,Victor Otlans Roofing Co.,182 NLRB 898 (1970), enfd. 44521The record is devoid of evidence to support the affirmative defensepleaded in Respondent's answer that the issue of Suit's layoff was resolvedthrough the grievance-arbitration procedure of the labor contract.F.2d 299 (C.A. 9, 1971). The efforts by Suit and the Unionto assureRespondent's compliance with the lunchbreak,"four-and-eight," and physicalexaminationcost obliga-tions of the contract plainly came within one or the other,or both, of these principles; as did Steward Gouveia's Oc-tober 18 intervention with Mooney when a reduction ofSuit's hours was imminent and he thought of himself aslaid off.Nor can it be doubted, as a matter of fact and inference,that Respondent knew or suspected Suit to be the subjectof, if not the moving force behind, each of the Union'sefforts.He of necessity was mentioned in connection withGouveia's intervention and the physical; and his own com-plaintsto Tibbs about lunchbreaks, and to Smith and Reidabout that and "four-and-eight" were juxtaposed so tightlywith the Union's followup inquiries to permit no other con-clusion,even allowing for the Union's attempts at conceal-ment and crediting Respondent's actors with a lack of acu-ity wholly unwarranted by their witness stand performanc-es.Moreover,Mooney's comments at the time of thelayoff, that he supposed Suit-would "go running" to theUnion and that no union would tell him whom to hire,revealed both awareness and resentment of Suit's proclivityto do just that.The coupling of recurrentinstancesof protected activitywith company knowledge and resentment of them, howev-er, does not a violation make. Three others were laid off atthe same time as Suit, andit isnot contended that any ofthose layoffs was unlawful. While two of the others shortlywere recalled for 2 days' work, Respondent's casual forcesoon was drastically reduced. There is no disputing thatRespondent had valid businessreasonsfor laying off casu-als.Had Respondent explainedSuit's layoff in those simpleterms, it likely would have escaped detection. But it embel-lished.Mooney told Suit he probably would not be recalledbecauseof the "problems" he had caused, and testified that"possibly in the back of my mind, the problems we'd had"had been a factor in Suit's selection. Reid admitted, on topof that, that he had suggested to Mooney that Suit beamong those to go "due to the problems that hadarisen inthe past . . . , starting clear back in October.".Having broached the 'subject of Suit's "problems," Re-spondent was compelled further to embellish. Otherwise,the equation of that term with protectedactivitieswould beunavoidable. Unfortunately, for Respondent, the assortedembellishments of its severalwitnesseswere so grand anddivergent as to be mutually destructive rather than suppor-tive.To enumerate:1.Although casuals, under the contract, are subject tosummary dismissal without reason or explanation; al-though, according to Mooney, Reid repeatedly told himthat Suit "justcan'tcut the, mustard" as a driver; and al-though, according to Mooney, Smith and Tibbs told him"we ought to find someplace for him [Suit] besides on thedock," Respondent nevertheless tolerated Suit both as adriver and on the dock for 4 full months. This suggests thatSuit's problems of performance, and the comments ofReid, Smith, and Tibbs about them, were much overstatedby Mooney on the witness stand.2.AlthoughMooney testified instructing Smith and SILVER EAGLE COMPANYTibbs to tell Reid their complaints about Suit, Reid no-where testified of receiving such complaints. The suspicionthus is reinforced that the complaints attributed by Moo-ney to the dock foremen received witness stand gilding.3.Contrary to Mooney's testimony that Billings com-plained to him about Suit three or fourtimes, Billings testi-fied that he never once raised the subject with Mooney-that "management has more to do than worry about thingslike that."4.Contrary to Mooney's testimony that Treasurer JackRollowage received the call from the disgruntled driverwith whom Suit had clashed, Billings testified that he re-ceived the call.While Mooney honestly could have beenmistaken, this conflict neverthelesscauses oneto doubtthat such a call ever was made, and instead to suspect thatBillings,having heard about the incident from Suit, andMooney, having heard about it through the companygrapevine, made up their own separatestoriesin their zealto discredit Suit.5.Although Reid testified that someone from CoastalSales called him to stop sending Suit if Respondent wishedCoastal's continuedbusiness;although Billings testifiedsimilarly about a call to him from Huntington Rubber; andalthough, according to Mooney, both Reidand Billingsfreely complained to him about Suit, Mooney nowhere inhis testimony mentioned matters of this character. Simi-larly,althoughReid and Billings supposedly discussedSuit'sperformance at their side-by-side dispatching sta-tions,Reid never once mentioned the Huntington Rubberultimatum Billings claimed to have received.This lack of testimonial dovetailing, given the gravity ofthe matters asserted, compels the conclusion that these in-cidents were of witness stand manufacture. ThatBillings'story was untrue, considering its intrinsic seriousness, wasfurther indicated by his saying, as mentioned above, thatthatnone of his problems with Suit was worthmanagement's bother.6.To like effect, although Reid described an alleged car-gomixup of Suit's doing between Portland Electric &Plumbing and Sylvania, Mooney failed also to cite this in-cident in his litany of Suit's failings. Again, the probabilityis raised that the incident did not occur and that Reid in-dulgedin witnessstand improvisation without first check-ing signals with Mooney.7.Despite Suit's alleged foulups, cascading one over theother in unrelieved succession the whole 4 months of histenure, and despite Reid's professed great concern that Suitdo well,22 Reid testified that he did not takethe initiative todiscuss Suit's problems with him between the time in lateSeptember when Suit picked up the wrong freight and the22Reid testified:"I worked real hard,I tried realhard, you know, to offerthe instructions and suggestions and whateverwas needed."191accident in November.This again indicates that those foul-ups were not so frequent or flagrant as Respondent wouldhave us believe.8.Finally, and perhaps most revealing,although Reidmade much in his testimony of Suit's picking up the wrongfreight in September,he dated Suit's "problems"toOcto-ber when urging to Mooney that he be laid off. It will berecalled that Suit's "coming out"as a protected activist wason October 11, when he had words with Tibbs aboutlunchbreaks.Italso will be recalled that,whileMooneyspoke favorably of Suit's prospectsonly 2or 3 days beforethat coming out, he had nothing but criticism when Gou-veia inquired about Suit a mere 10 or so days later. It wasinOctober,too, that the"four-and-eight"problem arose.Respondent'switnesses,in short,were not exemplars ofrectitude as they testified of Suit's job performance. Theirpervasive dissimulation,together with the protected natureof the activities by and for Suit,and Mooney's resentmentof those activities as shown by his remarks during the lay-off conversation,convinces me that the real problems trou-bling Mooney and Reid, when selecting Suit for layoff, hadto do with those protected activities.To quote fromShat-tuckDennMining Corp. v. N.L.R.B.,362 F.2d 466, 470(C.A. 9, 1966):[T]he trier of fact may infer motive from the total cir-cumstances proved. . . . If he finds that the statedmotive for a dischargeis false,he certainly can inferthat there is another motive. More than that, he caninfer that the motive is one that the employer desiresto conceal-an unlawful motive-at least where, as inthis case, the surrounding facts tend to reinforce thatinference.23CONCLUSIONS OF LAW1.By unlawfully laying off Daniel H. Suit as foundherein,Respondent engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practices found, and to take the affirmativeaction set forth below in the recommended Order.[Recommended Order omitted from publication.]23 In the total context, one also must seriously question Respondent'spurity of motive when it replaced Suit with Jerry Gilbert on Val Eaton'sformer route, that having coincided with the hassle over the physical exami-nation,as well its good faith in contending that Suit was unqualified forheavy-duty driving.